Citation Nr: 0638436	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-39 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to an earlier effective date for the total 
disability rating due to individual unemployability (TDIU) 
rating.

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD.


REPRESENTATION

Veteran represented by: Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from December 1969 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June and July 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The issue of entitlement to an initial rating in excess of 70 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In July and August 2004, the RO received a timely Notice of 
Disagreement from the veteran on the issue of an initial 
rating in excess of 70 percent for PTSD.  A Statement of the 
Case addressing this issue is not of record.  See Manlicon v. 
West, 12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  In November 1995, the Board denied service connection for 
PTSD.  That decision is final.

2.  On June 27, 2001, the veteran submitted an application to 
reopen the claim for service connection for PTSD.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of entitlement to 
service connection for PTSD between November 1995 and June 
2001.  

4.  There is no evidence of previously lost or mislaid 
records, or correction of military records used as a basis 
for the June 2004 rating decision granting service connection 
for PTSD. 

5.  The veteran is not service-connected for any compensable 
disabilities other than  PTSD. 

6.  The evidence of record demonstrates that the veteran is 
unemployable solely due to PTSD.   

7.  The TDIU rating, effective June 27, 2001, was based on 
the grant of service connection and 70 percent rating 
assigned to PTSD.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to June 27, 2001 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2006).

2.  The criteria for an effective date prior to June 27, 2001 
for a TDIU rating have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.155, 3.340, 3.341(a), 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in June and July 
2004.  The RO provided the veteran letter notice to his 
initial claim for service connection in a March 2004 letter, 
which informed him that he could provide evidence or location 
of such and requested that he provide any evidence in his 
possession.  The notice letter specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  A letter addressing these elements has not been 
sent to the veteran; however, the veteran has not been 
prejudiced by such.  Specifically, (1) he meets 'veteran 
status;' (2) and (3) he is currently service-connected for 
PTSD and he is aware that in order to establish service 
connection, there needs to be evidence of a current 
disability and a relationship between the disability and 
service; (4) he is aware of the evidence necessary to 
establish a degree of disability, and (5) he is aware of how 
effective dates are assigned.  Thus, any error in the failure 
to issue a letter addressing these elements is harmless 
because he either already meets these elements or is aware of 
what it would take to meet these elements.   See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there are VA treatment records and 
several letters of record.  Thus, it does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).  Additionally, per 38 
C.F.R. § 3.400 (q)(2) (2006), when the new and material 
evidence is a service department record, the effective date 
to be assigned is to either agree with the evaluation 
(because it is considered that these records were previously 
lost or mislaid), or to be the date of receipt of claim on 
which the prior evaluation was made, whichever is later, and 
subject to the rules on original claims filed within one year 
after separation from service.  The regulations provide that 
effective dates of awards based on correction for military 
records is assigned based on the latest of the following, the 
date application for change was filed, the date of receipt of 
claim if the claim was disallowed or one year prior to the 
date of reopening of the disallowed claim.  See also 38 
C.F.R. § 3.400(g) (2006) (regarding correction of military 
records). 

Post-Traumatic Stress Disorder

In the present claim, the veteran seeks an effective date 
prior to June 27, 2001 for service connection for PTSD.  In 
support of his claim, the veteran's attorney argues that he 
is entitled to an effective date consistent with his original 
claim for service connection for PTSD.  The veteran's 
attorney asserts that 38 C.F.R. § 3.400 states that a claim 
that is reopened for new and material evidence in the form of 
service department records dates back to the filing of the 
veteran's original claim for benefits.  As the veteran's 
grant of service connection for PTSD was based on the 
verification of stressors, which was obtained via the service 
department records of three other individuals, the veteran's 
attorney claims that the effective date should be the date of 
the original claim for service connection for PTSD.  
Additionally, the veteran's attorney cites the case of Sears 
v. Principi, for the proposition that 38 C.F.R. § 3.400 
differentiates between government errors or inattention and 
situations outside the control of the government; counsel 
asserts that the original denial of the veteran's claim was 
the result of government error or inattention.  Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

The Board has carefully reviewed the evidence of record and 
finds that an effective date prior to June 27, 2001 for the 
award of service connection for PTSD is not warranted.  In 
its November 1995 decision, the Board denied service 
connection for PTSD.  That decision is final, see 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100 (2006), and the effective date 
cannot precede the date of the Board decision.  The veteran 
did not contest the November 1995 Board decision.  Therefore, 
the finality of the November 1995 Board decision stands and 
an effective date earlier than November 1995 is precluded.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

On June 27, 2001, the veteran submitted an application to 
reopen the claim for service connection for PTSD.  Here, the 
Board finds no basis to grant an effective date prior to June 
27, 2001 for the award of service connection for PTSD.  In 
fact, the Board concludes that an effective date prior to 
June 27, 2001 is precluded.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Sears v. Principi, 16 
Vet. App. 244, 248 (199 ) ("The Court thus holds that the 
effective-date statute, 38 U.S.C. § 5110(a), is clear on its 
face with respect to granting an effective date for an award 
of VA periodic monetary benefits no earlier than the date 
that the claim for reopening was filed"); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen").  The veteran's service connection claim was 
reopened and eventually granted based upon his  
June 27, 2001 application to reopen the claim for service 
connection for PTSD.  The Board finds that this is the 
earliest effective date possible based upon the facts in this 
case and the law and regulations.  

In the present claim, there is no evidence and the veteran 
does not claim, that any claim to reopen the claim for 
service connection for PTSD was filed between November 1995 
and June 27, 2001.  Rather, the veteran's attorney 
specifically asserts that the grant of service connection for 
PTSD was based on a correction or receipt of service 
department records.  Therefore, counsel argues that the 
appropriate effective date should be the original date of 
receipt of claim on which the prior evaluation was made, per 
38 C.F.R. § 3.400(g) and (q)(2).

The Board finds that given the facts of the claim, 38 C.F.R. 
§ 3.400(g) and (q)(2) are not for application.  The Board 
notes that the veteran's claim was denied in November 1995 
due to a lack of stressor verification and that the veteran's 
claim was eventually granted due to service records and 
investigation reports.  The Board finds that these reports do 
not fall within the types of records considered to be lost or 
mislaid (per 38 C.F.R. § 3.400(q)(2)) or corrected (per 38 
C.F.R. § 3.400(g)).  First, these records were not of record 
at the time of the November 1995 Board decision; therefore, 
they cannot have been later "corrected" by the service 
department.  Therefore, an earlier effective date based on 
3.400(g) is not warranted.  Second, these records were never 
considered to be lost or mislaid, per the language of 
3.400(q)(2).  Specifically, since these records were never 
requested, including at the time of the November 1995 Board 
decision, they cannot be considered lost or mislaid; 
therefore, the application of 3.400(q)(2) is not warranted.  
Finally, the service records and investigations on which the 
RO based the grant of service connection for PTSD were not 
those of the veteran; rather, the records were related to 
three other individuals.  The RO's request for records of 
other individuals does not qualify as the receipt of "lost 
or mislaid" records or a subsequent alteration in the 
veteran's service records.  Thus, considering the facts in 
this case, the Board finds that an earlier effective date 
based on 38 C.F.R. § 3.400(g) and (q)(2) is not warranted.

The Board also notes that the veteran's attorney cites Sears 
v. Principi for the proposition that 38 C.F.R. § 3.400 
differentiates between government errors or inattention and 
situations outside the control of the government; counsel 
asserts that the original denial of the veteran's claim was 
the result of government error or inattention and therefore 
the earlier effective date is warranted.  349 F.3d at 1326.  
However, the Board notes that the holding Sears v. Principi 
clearly states that the though the plain language of 38 
U.S.C.A. §§ 5108 and 5110 do not clearly establish the 
earliest possible effective date for service connection 
awarded on a request to reopen, the regulation and its 
application procedures must be sustained as long as VA's gap-
filling regulation is not unreasonable or otherwise 
impermissible.  In Sears, the Federal Circuit specifically 
declined to award an earlier effective date to a veteran who, 
like the veteran in the present claim, was previously denied 
service connection, then later awarded service connection 
based on a claim to reopen.  Therefore, the application of 
Sears does not change the Board's analysis, given the facts 
of this case.    
  
Unfortunately, based upon the law and the facts in this case, 
the Board is without the authority to award an effective date 
prior to June 27, 2001.  See 38 C.F.R. § 19.5 (2006) (Board 
is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
the General Counsel of VA).  The statute and regulation 
provide that when there is prior final denial in a claim for 
service connection, the effective date for a reopened claim 
cannot be prior to the date of claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

TDIU

The veteran contends that he is entitled to an effective date 
prior to June 27, 2001 for the grant of a total disability 
rating due to individual unemployability.  In summary, the 
veteran and his attorney assert that the effective date 
should be the date of his original claim for PTSD as his 
unemployability is due to PTSD.  

A review of the evidence shows that the veteran filed a 
formal claim for TDIU in July 2004.  Attached to his claim 
were social security records showing that the veteran has 
been considered disabled from September 1991 and September 
1996 and February 1998 letters from a VA physician stating 
that he is permanently disabled due to PTSD.  

A review of the evidence shows that an earlier effective date 
for the award of TDIU is not warranted.  In the present 
claim, the veteran was granted TDIU in a July 2004 rating 
decision, effective June 27, 2001.  June 27, 2001 is the date 
of the veteran's claim to reopen service connection for PTSD.  
Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  In the 
present claim, the veteran was granted TDIU based on the 70 
percent disability rating assigned to his PTSD.  As 
previously stated, the veteran's claim for PTSD was received 
on June 27, 2001.  Therefore, the RO appropriately assigned 
the TDIU date as June 27, 2001.  

Furthermore, there is no basis of record of a TDIU rating 
based on another disability.  A TDIU rating may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation  as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2006).  Where these percentage requirements 
are not met, entitlement  to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a  substantially gainful 
occupation by reason of service- connected disabilities.  38 
C.F.R. § 4.16(b) (2006).  In the present claim, the veteran's 
only compensable rating is for PTSD; he has no other 
compensably rated disabilities.  Therefore, there is no 
alternative basis on which an award of TDIU, prior to the 
granting of service connection for PTSD, would have been 
appropriate.  Moreover, though the veteran has submitted 
evidence that he was unemployable due to PTSD prior to June 
27, 2001, PTSD only became a service-connected disability on 
that date.  Thus, there is no possible basis on which an 
earlier effective date is warranted for TDIU.

As previously stated, based upon the law and the facts in 
this case, the Board is without the authority to award an 
effective date prior to June 27, 2001.  See 38 C.F.R. § 19.5 
(Board is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
the General Counsel of VA).  

For the reasons stated above, an effective date prior to June 
27, 2001 for TDIU cannot be granted.  


ORDER

An earlier effective date for the grant of service connection 
for PTSD is denied.

An earlier effective date for the TDIU rating is denied.


REMAND

In a June 2004 rating decision, the RO service-connected PTSD 
and assigned a 70 percent rating.  In July 2004, the RO 
received the veteran's timely Notice of Disagreement as to 
the assigned rating.  However, the RO has not issued a 
Statement of the Case addressing this issue.  Thus, the Board 
finds that a remand for this action is necessary.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 
(2006); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case as to the 
initial 70 percent rating for PTSD.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he 
may file a substantive appeal.  See 38 
C.F.R. § 20.302(b) (2006).  Thereafter, 
if an appeal has been perfected, this 
issue should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


